Citation Nr: 0614973	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  04-17 229	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis of the sacroiliac, status post claimed back injury 
(sacroiliac arthritis).

2.  Entitlement to service connection for sacroiliac 
arthritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for residuals of 
mustard gas exposure, including burns and scars on the arms.

6.  Entitlement to service connection for scars, status post 
gunshot wounds to the legs (gunshot scars).

7.  Entitlement to service connection for scars, status post 
barbed wire laceration to legs (barbed wire scars).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) in 
the Army National Guard in August 1956, and from April to 
October 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).

Records show the RO earlier denied the veteran's sacroiliac 
arthritis claim in June 1959 and November 1974 rating 
decisions, which he did not appeal.  In the August 2002 
decision at issue, the RO reopened this claim but continued 
to deny it on the merits (de novo adjudication).  Regardless 
of the fact that the RO reopened the claim, the Board still 
must make a threshold preliminary determination of whether 
new and material evidence has been submitted to reopen the 
claim because this, in turn, affects the Board's legal 
jurisdiction to reach the underlying claim to readjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).




FINDINGS OF FACT

1.  In a November 1974 unappealed rating decision, the RO 
denied the veteran's claim for service connection for 
sacroiliac arthritis.  Some of the additional evidence 
received since that decision, however, is not cumulative of 
evidence already on file and raises a reasonable possibility 
of substantiating this claim.

2.  The probative medical evidence of record does not show 
the veteran's sacroiliac arthritis is related to his military 
service - including to any injury he may have sustained.

3.  Although the veteran has been diagnosed with PTSD, the 
evidence of record does not indicate he engaged in combat 
with the enemy and there is no objective information 
corroborating his claimed stressors in service - to support 
the diagnosis.

4.  The medical evidence of record does not show the 
veteran's right ear hearing loss is related to his military 
service.

5.  The record does not establish the veteran was exposed to 
mustard gas in service, and the medical evidence of record 
does not show he has a current disability caused by mustard 
gas exposure.

6.  The record does not show that the scars on the veteran's 
legs are related to his military service - including to any 
gunshot wounds or barbed wire lacerations.  




CONCLUSIONS OF LAW

1.  The November 1974 RO decision denying service connection 
for sacroiliac arthritis is final; but new and material 
evidence has been submitted since that decision so this claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).

2.  Sacroiliac arthritis was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 1154(b), 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f), 3.306 (2005).

4.  Right ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2005).

5.  A disability attributable to mustard gas exposure was not 
incurred in or aggravated by active military service and may 
not be so presumed.  38 U.S.C.A. §§ 101(16), 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.316 (2005).

6.  The scars on the veteran's legs were not incurred in or 
aggravated by military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II) that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See, too, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  In this case, the veteran 
received VCAA notice in February and May 2002 letters 
(VCAA letters), prior to the August 2002 decision at issue, 
thus complying with the preferred sequence of events 
specified in Pelegrini II and Mayfield.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. at 120-21.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

Here, the VCAA letters summarized the evidence needed to 
substantiate claims for service connection, described VA's 
duty to assist, and informed the veteran of the definition of 
new and material evidence (to reopen the previously denied 
claim for service connection).  The VCAA letters specified 
the evidence he was expected to provide, including pertinent 
medical evidence.  In a separate letter, in May 2002, the RO 
requested that he supply specific information related to his 
PTSD claim.  In this way, the letters sent to him, taken 
together, clearly satisfy the first three "elements" of the 
notice requirement.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claims.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that upon receipt of a service-connection 
claim, VA must provide the claimant with notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman, slip op. at 
14.  In the present appeal, the VCAA letters provided the 
veteran notice of the type of evidence needed to substantiate 
his claims, but not of the type necessary to establish 
disability ratings or effective dates.  Despite the 
inadequate notice provided him on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Since, for the reasons and bases 
discussed below, the Board will deny his service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

Also, in another decision during the pendency of this appeal, 
the Court held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of:  1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  See id.  


In this case at hand, none of the correspondence sent to the 
veteran specified what evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  Despite the inadequate notice provided him on this 
issue, the Board finds no prejudice to him since, for the 
reasons indicated below, his petition to reopen will be 
granted regardless.  See Bernard, 4 Vet. App. at 394.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the veteran's claims.

Relevant Laws and Regulations

Service connection may be awarded when a disability has been 
incurred or aggravated in connection with active duty service 
(AD), as well as for disability resulting from disease or 
injury incurred in or aggravated while on active duty for 
training (ACDUTRA) or for an injury incurred or aggravated 
while on inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 
101(24), 1131; 38 C.F.R. §§ 3.6(a), 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Analysis

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for sacroiliac 
arthritis.

In general, rating decisions that are not timely appealed are 
final and binding on a claimant based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Appellate review of an RO's rating 
decision is initiated by the filing of a timely notice of 
disagreement (NOD) by the claimant.  If the NOD is not filed 
within one year from the date of mailing of notice of the 
rating decision, the underlying decision "shall become final 
and the claim will not thereafter be reopened or allowed," 
except as otherwise provided.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).

Here, the RO notified the veteran of the November 1974 
decision during the same month.  And since he did not file an 
NOD in response within one year of the mailing of the notice, 
that rating decision became final and binding on him based on 
the evidence then of record.

Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.  The Board 
notes there has been a regulatory change with respect to the 
definition of new and material evidence - which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2005).  Because the veteran's 
petition to reopen was received in February 2002, the current 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  Thus, the Board's initial inquiry 
in regard to this claim will be whether any additionally 
submitted evidence (i.e., since November 1974) provides a 
basis for reopening this claim.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence of record at the time of the November 1974 decision 
consisted of the veteran's service medical records (SMRs), 
private treatment records, and the report of a VA 
examination.  He claimed to have sustained a back injury in 
service and, while not otherwise documented, was mentioned by 
history during his military discharge evaluation - although 
there did not appear at that time to be any chronic residual 
disability.  There was, however, X-ray evidence of sacroiliac 
arthritis (rheumatoid spondylitis) according to the results 
of a VA examination and private evaluation performed since 
service, but not within the one-year 
presumptive period following discharge.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



The additional evidence submitted since that November 1974 
decision includes the report of another VA examination, 
private medical treatment records, and several statements 
from the veteran himself.  This additional evidence, 
especially considered collectively and when presumed 
credible, contributes to a more complete picture of the 
circumstances surrounding the etiology of his sacroiliac 
arthritis and, therefore, is both new and material and 
sufficient to reopen his claim.  See 38 C.F.R. § 3.156(a) 
(2005); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) 
(New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.).  The evidence documents a long-
standing history of steroid-dependent ankylosing 
spondylitis/polymyalgia rheumatica, reportedly dating back to 
when the veteran was in service.  Accordingly, the Board will 
now address his sacroiliac arthritis claim on its merits.

Entitlement to service connection for sacroiliac arthritis.

In a March 2002 VA examination, the veteran received a 
diagnosis of ankylosing spondylitis with multiple joint 
arthritis - especially involving his spine, hips, and 
sacroiliac joint.  Thus, Hickson element (1), current 
diagnosis, has been met.

In regard to element (2), incurrence in service, the veteran 
claims he injured his back when he jumped from a truck during 
ACDUTRA, leading to his current sacroiliac arthritis.  His 
SMRs show that, in April 1957, at the beginning of ACDUTRA, 
he complained of swollen and painful joints.  In his 
September 1957 separation examination, it is noted that he 
was conservatively treated for a back injury due to lifting 
two months prior.  There is no indication in the SMRs that he 
injured his back by jumping or falling from a truck, as 
alleged, nor were there signs of back pain, arthritis, or 
abnormality in his back or hips at separation.



At any rate, even if the veteran did suffer a back injury of 
some kind in service, there still must be evidence supporting 
Hickson element (3), connecting his current sacroiliac 
arthritis to that injury in service.  During a March 1959 VA 
examination, two years after his ACDUTRA, he received a 
diagnosis of severe hypertrophic osteoarthritis of the 
sacroiliac joint.  The examiner did not comment on the 
etiology of the condition, however, and as mentioned that was 
beyond the one-year presumptive period following service for 
the initial manifestation of arthritis to a compensable 
degree.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Later, a June 1974 hospital record included a diagnosis of 
rheumatoid spondylitis.  The reporting physician indicated 
the veteran remembered first having low back and hip pain 
during ACDUTRA, and that he had surgery for a protruding 
lumbar disc three or four years after service, although those 
treatment records were unavailable for review.  The RO 
attempted to obtain records related to his reported surgery, 
but were ultimately unable to do so.  

It appears the June 1974 physician was merely recording the 
veteran's reported medical history, rather than opining as to 
the etiology of the veteran's condition.  But even if the 
physician intended to convey a medical nexus opinion, 
his statements are apparently based on the history provided 
by the veteran rather than on an independent review of the 
record or any corroborating evidence.  When a medical opinion 
relies on the veteran's rendition of his own medical history, 
unsupported by evidence, the Board is not bound to accept the 
medical conclusions as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

More recently, the March 2002 VA examiner also indicated the 
veteran began suffering low back pain at the age of 19 or in 
his early 20s, during ACDUTRA.  After the examination and 
thorough review of the record, though, the examiner 
ultimately concluded the veteran's arthritis is due to 
ankylosing spondylitis, and that this disease is from unknown 
etiology with familiar and hereditary tendency.  


The examiner stated the disease generally begins in the 
second or third decade, which is consistent with the 
veteran's onset of back pain at age 19 or in his early 20s.  
Thus, although the examiner acknowledged the veteran's 
symptoms very well may have begun during ACDUTRA, the report 
contained no ultimate indication that his current condition 
is actually due to his military service.  Instead, the VA 
examiner cited more likely precipitating factors such as 
heredity.

To the extent the veteran, himself, contends that his 
sacroiliac arthritis is related to his military service, it 
is well established that laymen without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset, or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The veteran's own statements are not competent 
medical evidence and do not serve to establish a medical 
nexus.  Thus, Hickson element (3) has not been satisfied.

Accordingly, because the probative evidence of record does 
not show the veteran's current sacroiliac arthritis is 
related to his military service, his claim for 
service connection must be denied.

Entitlement to service connection for PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) medical evidence of a causal link 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2005); Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, a VA examination, dated in April 2002, contains 
a diagnosis of PTSD.  Therefore, element (1), current 
diagnosis, has been satisfied.

As to element (2), medical nexus, the veteran reports that 
certain stressful incidents during ACDUTRA precipitated the 
eventual diagnosis of PTSD.  These stressors include:  being 
surrounded by gunfire and explosions, witnessing the 
accidental shooting and death of another trainee, suffering 
accidental gunshot wounds in each of his own legs, and 
hearing his superior officer state that two men were 
"unaccounted for . . . and this didn't happen."  The April 
2002 VA examiner indicated the veteran's PTSD stems from the 
stressors reported by him, specifically from the alleged 
shooting accidents during ACDUTRA.

With regard to element (3), evidence of in-service stressors, 
the evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

Where, on the other hand, a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these situations, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the Board observes there is no evidence the veteran 
participated in combat.  His Department of Defense Form 214 
(DD Form 214) indicates he served only on ACDUTRA.  Indeed, 
it does not appear that even he contends that he engaged in 
combat against enemy forces; rather, all of his stressors 
reportedly occurred during ACDUTRA.  Accordingly, the 
presumptions for combat veterans are not applicable here.  
VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b) [and 38 C.F.R. § 3.304(d)], requires that 
a veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (Oct. 18, 1999); 65 
Fed. Reg. 6256-58 (2000).  And because the veteran did not 
engage in combat, the law requires that his stressors be 
independently corroborated.  That is to say, his lay 
testimony alone is insufficient to establish the occurrence 
of an alleged stressor.  See Moreau v. Brown, 9 Vet. App. at 
395.  And it is in this respect that his claim fails.

The VCAA obligates VA to assist the veteran in obtaining 
evidence necessary to support his claim.  VA's success in 
obtaining relevant evidence is largely dependent, however, on 
cooperation from him.  In the case of records requested to 
corroborate a claimed stressful event in service, he must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159 (2005).

In the case at hand, the RO sent the veteran a May 2002 
letter asking that he provide detailed information concerning 
his alleged stressors in service.  He responded later the 
same month, listing the stressors discussed above.  In regard 
to the alleged shooting accident, when he allegedly witnessed 
the death of a fellow trainee, he included the name of the 
victim and the date of the event.  Unfortunately, the U. S. 
Army and Joint Services Records Research Center (JSRRC) 
indicated in October 2003, March 2004, and April 2004 
statements that the accidental death of the trainee could not 
be verified.  During a May 2003 RO hearing, the veteran 
stated that he was uncertain of the victim's name, although 
he had listed a specific name previously.  But the Board 
notes that without identifying an alternative name, 
the information provided is insufficient for the JSRRC to 
conduct another productive and meaningful search for 
corroborating records.

In regard to the other stressors identified by the veteran, 
his contention that he was subjected to constant gunfire and 
explosions, and that he overheard his superior officer make 
troubling comments, are the types of events that are 
inherently particularly difficult to verify.  The veteran 
also alleges that he was accidently shot once in each leg 
during ACDUTRA.  The veteran's SMRs, including the report of 
his separation examination dated September 20, 1957, do not 
indicate he suffered any gunshot wounds.  He has not provided 
testimony from anyone who can corroborate this account, or 
any of the other alleged events.  So his alleged stressors 
remain unverified or unverifiable.  Therefore, because none 
of his claimed stressors in service have been verified to 
support his PTSD diagnosis, his service connection claim must 
be denied.

Entitlement to service connection for right ear hearing loss.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

For certain chronic disorders, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

The report of a March 2002 VA audiology examination indicates 
that Hickson element (1), current disability, has been 
satisfied.  The examination shows the veteran's right ear 
auditory threshold is greater than 40 decibels in three of 
the specified frequencies.  Thus, he has sufficient hearing 
impairment to be considered a disability for purposes of 
service connection.  See 38 C.F.R. § 3.385 (2005).

As to element (2), incurrence of a relevant disease in 
service, the veteran's SMRs are silent for a diagnosis of, 
treatment for, or complaint of hearing loss.  In fact, there 
is nothing in the record documenting his hearing loss until 
the March 2002 VA examination, bearing in mind his military 
service ended in 1957.  Because there is no clinical evidence 
that hearing loss existed during service, or even to a 
compensable degree within one year of his discharge, the 
Board finds that in-service disease is not demonstrated.

With respect to in-service injury, the veteran contends he 
sustained acoustic trauma when he was exposed to loud gunfire 
without wearing protective head sets.  He also claims that he 
lost his hearing completely for 4 days during service after 
firing guns and an explosion.  The Board acknowledges the 
likelihood that he experienced exposure to loud gunfire and 
explosions during ACDUTRA.  But even so, as noted above, his 
SMRs do not indicate hearing loss to any degree, nor do they 
mention a complete loss of hearing for the 4-day period he 
reports.  When separating from service, an audiology test 
revealed his hearing was within normal limits and, 
as mentioned, remained so for many more ensuing years.  Also 
keep in mind that nearly all members of the military are 
exposed to loud noises and gunfire during their time in 
service, but not all veterans develop hearing loss disability 
for VA purposes as a consequence.

Because hearing can deteriorate over a period of time, 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability even where hearing was within 
normal limits at separation from service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  If the record shows, for example, 
current hearing loss disability, acoustic trauma in service, 
and some degree of hearing loss in service, though still not 
meeting the requirements for a disability under 38 C.F.R. 
§ 3.385 at separation, service connection may be warranted.  
See Hensley v. Brown, 5 Vet. App. at 159.  In this case, 
however, the veteran has a current disability and possible 
acoustic trauma in service, but not only was his hearing 
considered to be normal at separation, but there was no 
evidence that his hearing loss deteriorated at all in 
service.  And again, aside from this, there still must be 
medical evidence satisfying Hickson element (3), linking his 
hearing loss to his military service - acoustic trauma in 
particular.

Concerning Hickson element (3), medical nexus, the March 2002 
VA audiologist did not personally comment on the etiology of 
the veteran's diagnosed hearing loss, and only reported what 
the veteran alleged was the cause (i.e., military noise 
exposure).  The VA examiner also indicated the veteran had a 
history of civilian occupational noise exposure from factory 
work.  An April 2002 VA examination for stress disorders 
stated the veteran had worked as a machine operator for 
25 years.  At any rate, in the absence of evidence of in-
service disease or injury, VA is not obligated to obtain a 
medical nexus opinion.  Charles v. Principi, 16 Vet. App. 
370, 371-72 (2002).  See, too, 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  And again, to the extent the 
veteran suggests a correlation between his current hearing 
loss and his military service, he is not competent to make 
this determinative.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); see also 38 C.F.R. § 3.159 (2003).  So 
Hickson element (3) has not been satisfied.

Furthermore, since, as mentioned, the record does not show 
that hearing loss was initially present until approximately 
45 years after service, the statutory presumption pertaining 
to sensorineural hearing loss is not applicable in this case.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2005).

Thus, because the probative evidence of record does not show 
the veteran's right ear hearing loss is related to his 
military service, his service connection claim fails.

Entitlement to service connection for residuals of mustard 
gas exposure.

Under 38 C.F.R. § 3.316, exposure to certain specified 
vesicant agents during active military service, together with 
the subsequent development of certain diseases, is sufficient 
to establish service connection in the following 
circumstances:  
(1) full-body exposure to nitrogen or sulfur mustard during 
active military service, together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, nasopharyngeal cancer, laryngeal 
cancer, lung cancer (excluding mesothelioma), or squamous 
cell carcinoma of the skin; (2) full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development of a chronic 
form of laryngitis, bronchitis, emphysema, asthma, or chronic 
obstructive pulmonary disease (COPD); or (3) full- body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316 (2005).



The veteran claims he manifests residuals of exposure to 
mustard gas, including burns (and resulting scars) on each of 
his arms.  He specified these particular disabilities during 
the May 2003 RO hearing.  As noted above, scar formation is 
one of the disabilities subject to the presumption under 
38 C.F.R. § 3.316.

For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability 
subject to the presumption under § 3.316, but is relieved of 
the burden of providing medical evidence of a nexus between 
the current disability and the in-service exposure.  That is, 
a nexus is presumed if the other two conditions are met. See 
38 C.F.R. § 3.316 (2005); see also Pearlman v. West, 11 Vet. 
App. 443 (1998).  Notwithstanding the foregoing, a claimant 
is not precluded from establishing service connection for 
diseases not subject to presumptive service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).

For a claim involving exposure to vesicant agents, the Court 
has held that lay evidence of in-service exposure must 
initially be assumed as true.  The Court also held, however, 
that whether the veteran meets the requirements of this 
regulation, including whether the veteran was actually 
exposed to the specified vesicant agents, is a question of 
fact for the Board to determine after full development of the 
facts.  The Board, therefore, must consider the credibility 
of the veteran's testimony in light of all the evidence in 
the file.  See Pearlman, 11 Vet. App. 443 (1998).

The veteran claims that during ACDUTRA his body, but 
particularly his arms, were exposed to mustard gas.  He 
states that he was treated immediately after exposure because 
his arms were swollen and dripping.  But his SMRs do not 
include any complaint, diagnosis, or treatment related to his 
arms, burns of any kind, or exposure to mustard gas.  The 
medical evidence of record following service does not 
establish that he has any burns or scars on either of his 
arms and does not indicate he has any other disability 
related to mustard gas exposure.  In fact, nothing in the 
record, other than his own unsubstantiated statements, 
indicates he was ever exposed to mustard gas.  The April 2002 
VA examiner noted in his stress disorder report that the 
veteran was exposed to mustard gas - but again, this was 
merely a recitation of the history reported by the veteran 
himself and cannot serve as probative medical evidence.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).  The Board finds, in light of all of 
the evidence in the file, that the veteran's in-service 
exposure to mustard gas has not been objectively verified.

Therefore, because the veteran has not established exposure 
to mustard gas, and the medical evidence of record does not 
reflect a diagnosis for burns or scars on his arms, or for 
any other disability attributable to mustard gas exposure, 
his claim for service connection fails on both a direct and 
presumptive basis.

Entitlement to service connection for gunshot and barbed wire 
scars.

The veteran claims that during ACDUTRA he suffered gunshot 
wounds to his right knee and left thigh, and bears scars as a 
result.  In a May 2002 statement, he noted suffering barbed 
wire cuts to his legs, possibly at the same time as the 
gunshot wounds, although during his May 2003 RO hearing he 
was unable to make any remarks in regard to barbed wire 
injuries or resulting scars.

In the report of the March 2002 VA spinal examination, it is 
noted the veteran has a scar on his right leg measuring 3.5cm 
and on his left thigh measuring 5cm.  Therefore, Hickson 
element (1), current disability, has been met.

In regard to element (2), in-service incurrence, as indicated 
above, the veteran's SMRs do not indicate he suffered any 
gunshot wounds during ACDUTRA.  Likewise, his SMRs do not 
reveal any injuries due to contact with barbed wire.  
At separation from service, the examiner did not indicate the 
veteran had scars on either of his legs or that he suffered 
any injuries to either of his legs during service.  In fact, 
the March 2002 examination is the earliest record noting the 
scars on the veteran's legs - some 45 years after service.  
Thus, Hickson element (2) has not been satisfied.



Finally, in regard to element (3), medical nexus, both the 
March 2002 spinal examination and April 2002 stress disorder 
examination indicate the veteran bears scars as a result of 
gunshot wounds to his legs.  But, as noted previously, these 
remarks are clearly mere recitations of history provided by 
the veteran himself and cannot serve as a medical opinion as 
to the etiology of his scars.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  None of the medical evidence of record links his 
scars to barbed wire cuts.  And again, a layman such as him 
is not competent to provide nexus evidence.  See Espiritu, 2 
Vet. App. at 494-95; see also 38 C.F.R. § 3.159 (2003).  
So Hickson element (3) has not been satisfied.

Therefore, because the competent evidence of record fails to 
show the scars on the veteran's legs are related to his 
military service, his service connection claims for gunshot 
and barbed wire scars fails.

In sum, for the reasons and bases discussed above, the 
preponderance of the evidence is against all of the veteran's 
claims for service connection.  Accordingly, the benefit-of-
the-doubt doctrine does not apply.  38 C.F.R. § 3.102 (2005); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

ORDER

The petition to reopen the claim for service connection for 
sacroiliac arthritis is granted.

But the claim for service connection for sacroiliac arthritis 
is denied.

The claim for service connection for PTSD is denied.

The claim for service connection for right ear hearing loss 
is denied.



The claim for service connection for residuals of mustard gas 
exposure is denied.

The claim for service connection for gunshot scars is denied.

The claim for service connection for barbed wire scars is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


